 1
 2
 3
 4
 5
 6
 7                                  UNITED STATES DISTRICT COURT

 8                                 EASTERN DISTRICT OF CALIFORNIA
 9
10   NAICHOU SEE,                     )                  Case No.: 1:19-cv-0436 - JLT
                                      )
11            Plaintiff,              )                  ORDER GRANTING THE COMMISSIONER’S
                                      )                  REQUEST FOR AN EXTENSION OF TIME
12       v.                           )
                                      )                  (Doc. 18)
13   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
14            Defendant.              )
                                      )
15                                    )

16          On November 26, 2019, the Commissioner of Social Security filed stipulation for an extension

17   of time to respond to Plaintiff’s confidential letter brief. (Doc. 18) The Scheduling Order allows for a
18   single extension of thirty days by the stipulation of the parties. (Doc. 5 at 3) In addition, counsel

19   reports the extension is necessary “to consult with his client regarding issues raised in Plaintiff’s
20   confidential letter brief.” (Doc. 18 at 1) Based upon the stipulation of the parties and good cause

21   appearing, the Court ORDERS:

22          1.      The Commissioner’s request for an extension of time is GRANTED; and

23          2.      The Commissioner SHALL serve response to the confidential letter brief no later than

24                  January 2, 2020.

25
26   IT IS SO ORDERED.
27      Dated:     November 26, 2019                            /s/ Jennifer L. Thurston
28                                                       UNITED STATES MAGISTRATE JUDGE
